Citation Nr: 1513306	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  08-12 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Q. D.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel

INTRODUCTION

The Veteran had active duty service from July 1968 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a hearing at the RO (Travel Board).  A hearing transcript has been associated with the record.

This matter was remanded the Board in September 2011, January 2014 and August 2014.

The Board notes that although the Veteran's representative was given an opportunity to submit an Informal Hearing Presentation prior to the Board's current review of the case, one was not submitted.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to return of the case to the Board.

This appeal was processed using the Veterans Benefits Management System (VBMs) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.     

The Veteran alleges that his obstructive sleep apnea was caused or aggravated by his service-connected PTSD.  The Board has sought an etiological opinion as to this claim on multiple occasions.  As discussed in the Board's August 2014 remand, the February 2014 VA examiner found that the proximate cause of the Veteran's sleep apnea was a developmentally narrow oropharyngeal airway, with a superimposed elevation of the body mass index (creating encroachment of airway with fatty tissues) and/or natural aging (creating encroachment of airway with floppy soft tissues.)  The examiner then opined that the Veteran's sleep apnea was less likely than not caused by, related to or aggravated by, his PTSD.  The Board determined that this opinion was inadequate as an opinion as to whether the Veteran's PTSD had aggravated his sleep apnea was not provided.  The Board then directed that such etiology opinion be obtained on remand.

Such opinion was obtained in September 2014.  The examiner opined that there was insufficient evidence to warrant or confirm a diagnosis of obstructive sleep apnea or its residuals based upon a February 2014 sleep study.  As a result, the examiner noted that no medical opinions could be rendered.  However, the Veteran has been diagnosed with sleep apnea during the appellate period, to include in the February 2014 VA sleep apnea examination.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the Court of Appeals for Veterans Claims held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim).  In light of this deficiency, it is unlikely that this opinion would survive judicial scrutiny.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiency detailed above, this matter must be remanded to ensure compliance with the Board's previous remands.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from September 2014 to the present from the Mobile Community Based Outpatient should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated treatment records from the Mobile Community Based Outpatient Clinic to include those dated from September 2014 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Return the claims file, to include a copy of this remand, to the September 2014 VA examiner for an additional addendum opinion.  If the examiner who drafted the September 2014 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner must presume a prior diagnosis of obstructive sleep apnea in 2007 although it may be currently asymptomatic/resolved, as discussed in the February 2014 VA examination report.  

Based on a full review of the record, to include the lay statements of the Veteran and his spouse regarding the incurrence and symptomatology of the diagnosed obstructive sleep apnea (which existed at least in 2007), please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's sleep disorder was aggravated (beyond the natural progression) by a service-connected disability (PTSD, diabetes mellitus, type 2, prostate cancer, anxiety disorder, hypertension, tinnitus, peripheral neuropathy of the bilateral lower extremities, and/or hearing loss) - to include the effects of medications taken for service-connected disability.

The contents of the entire electronic claims file, to include a complete copy of the REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished with an appropriate supplemental statement of the case includes clear reasons and bases for all determinations, reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

